IN THE UTAH COURT OF APPEALS

                                       ‐‐‐‐ooOoo‐‐‐‐

State of Utah, in the interest of N.P.,      )           PER CURIAM DECISION
a person under eighteen years of age.        )
____________________________________         )            Case No. 20120079‐CA
                                             )
J.P.,                                        )                   FILED
                                             )                (April 19, 2012)
        Appellant,                           )
                                             )               2012 UT App 116
v.                                           )
                                             )
State of Utah,                               )
                                             )
        Appellee.                            )

                                           ‐‐‐‐‐

Third District Juvenile, Salt Lake Department, 1053822
The Honorable Frederic M. Oddone

Attorneys:       Julie George, Salt Lake City, for Appellant
                 Mark L. Shurtleff and John M. Peterson, Salt Lake City, for Appellee
                 Martha Pierce, Salt Lake City, Guardian ad Litem

                                           ‐‐‐‐‐

Before Judges McHugh, Davis, and Christiansen.

¶1    J.P. (Father) appeals the juvenile court’s order awarding permanent custody and
guardianship of N.P. to her maternal grandparents. We affirm.

¶2      Father asserts that the juvenile court erred by denying his request to continue the
trial. Rule 54 of the Utah Rules of Juvenile Procedure provides that “once a matter has
been set for trial, the matter may be continued only with the approval of the court.”
Utah R. Juv. P. 54(a). Absent unavoidable circumstances, “no continuance shall be
granted in any child protection case except upon a showing by the moving party that
the continuance will not adversely affect the interest of the child or cause a hearing to be
held later than child welfare timelines established by statute.” Id. R. 54(c). A juvenile
court has broad discretion in deciding whether to grant a motion for a continuance, and
its decision will not be reversed absent a showing that the juvenile court abused its
discretion. See In re V.L., 2008 UT App 88, ¶¶ 26‐27, 182 P.3d 395.

¶3      The juvenile court determined that Father had notice of the date and time of trial.
Approximately three days before trial, Father informed his counsel that he would not be
able to make travel arrangements in order to attend trial. Instead, Father informed his
counsel that he would appear at trial telephonically. Father failed to appear for trial via
telephone. Father’s counsel moved to continue the trial. The juvenile court determined
that there was no reasonable basis to grant Father’s last minute request to continue the
trial. The juvenile court also determined that continuing the trial would not be in N.P.’s
best interests as she suffers from anxiety, and the juvenile court did not want to
exacerbate N.P.’s anxiety relating to the legal proceedings and her future placement.
Father fails to demonstrate that the juvenile court abused its discretion by denying his
motion for a continuance.

¶4     Father next asserts that there was insufficient evidence to support the juvenile
court’s determination that it was in N.P.’s best interests to remain in her current
placement with her grandparents. In order to overturn a juvenile court’s findings
regarding the sufficiency of the evidence, the result must be against the clear weight of
the evidence, or leave the appellate court with a firm conviction that a mistake has been
made. See In re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435. Furthermore, “when a foundation
for the [juvenile] court’s decision exists in the evidence, an appellate court may not
engage in a reweighing of the evidence.” Id.

¶5     The juvenile court determined that Father had never been N.P.’s custodial
parent, that he lacked a significant parental relationship with N.P., and that he failed to
maintain regular contact with her. At the time of trial, the juvenile court determined
that Father had not had any significant visitation with N.P. for at least one year.
Although Father could contact N.P. telephonically, such contact was not utilized by
Father on a consistent basis. Father missed prearranged telephone visits with N.P.
without good cause or explanation which led to N.P.’s disappointment and emotional
detriment.




20120079‐CA                                  2
¶6     Conversely, the juvenile court found that it was in N.P.’s best interests to
maintain the consistency and stability that she has grown accustomed to while residing
with her grandparents. N.P.’s grandparents provide her with the appropriate
consistency, care, education, and support. The juvenile court determined that N.P. is
doing well and that she is in a stable environment in her grandparents’ home with
people who love her and care for her. N.P.’s grandparents are committed to caring for
her on a long‐term basis. Father fails to demonstrate that the juvenile court’s decision is
against the clear weight of the evidence.

¶7    Accordingly, the juvenile court’s order awarding permanent custody and
guardianship to N.P.’s maternal grandparents is affirmed.




____________________________________
Carolyn B. McHugh,
Presiding Judge




____________________________________
James Z. Davis, Judge




____________________________________
Michele M. Christiansen, Judge




20120079‐CA                                  3